Case 2:20-cv-05857-MMB Document 58 Filed 03/26/21 Page 1of1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH FETSURKA, et al.,
Plaintiffs :
Vv. : Case No. — 2:20-cv-05857
DANIELLE OUTLAW, et al.,

Defendants

 

Motion for Entry of Judgment Pursuant to Offer of Judgment Under FRCP Rule 68

Plaintiffs Keith Fetsurka, Timothy Sieck, Nicolas Defina, Andrew Scott, and
Firearms Policy Coalition, Inc., by and through counsel, bring this motion for entry of
judgment against Defendants Danielle Outlaw and the City of Philadelphia in the amount
of $30,000.00 for all claims for damages, costs, attorneys’ fees and interest accrued to date
and an injunctive order imposing the terms specified in Defendants’ Offer of Judgment
attached to this motion as Exhibit A. In support of the same, Plaintiffs state the following:

1. On March 25, 2021, Defendants submitted an Offer of Judgment to Plaintiffs
pursuant to Rule 68 of the Federal Rules of Civil Procedure (FRCP) (Exhibit A).

2. On March 25, 2021, Plaintiffs accepted Defendants’ Offer of Judgment and
sent Defendants’ counsel a formal Notice of Acceptance on March 26, 2021 (Exhibit B).

3. Rule 68 provides that if “the opposing party serves written notice accepting
the offer, either party may then file the offer and notice of acceptance, plus proof of
service,” whereupon “[t]he clerk must then enter judgment.” FRCP, Rule 68(a).

Therefore, Plaintiffs respectfully request entry of judgment against Defendants
Danielle Outlaw and the City of Philadelphia in accordance with the terms of the Offer of
Judgment (Exhibit A), with immediate execution of the same.

Respectfully Submitted,

/s/ Raymond M. DiGuiseppe

Raymond M. DiGuiseppe

Admission by Pro Hace Vice

The DiGuiseppe Law Firm, P.C.

4320 Southport-Supply Road, Suite 300
Southport, NC 28461

Counsel for Plaintiffs
